Citation Nr: 0205392	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  97-06 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an effective date earlier 
than March 4, 1992 for the grant of service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael P. Melia, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from January 1966 to December 
1968 and from October 1970 to February 1972.

By rating action in September 1993, service connection was 
granted for PTSD, effective from the date of receipt of claim 
on March 4, 1992.  Written notice of this September 1993 
rating action was sent to the veteran on October 18, 1993.  
Thereafter, more than one year transpired and the September 
1993 rating decision to include the effective date became 
final.  See 38 C.F.R. §  20.302.  A claim of entitlement to 
an effective date prior to March 4, 1992 was requested in 
writing in January 1996.  This appeal arises from a July 1996 
rating decision of the Boston, Massachusetts Regional Office 
(RO), which denied the veteran's claim for an effective date 
prior to March 4, 1992 for the grant of service connection 
for PTSD.   


FINDINGS OF FACT

1.  The veteran's claim of service connection for PTSD was 
received at the RO on March 4, 1992.

2.  By rating decision in September 1993, service connection 
for PTSD was granted effective from the date of receipt of 
the claim on March 4, 1992.  The veteran did not file a 
timely appeal therefrom and that decision, to include the 
effective date, is final.

3.  The additional evidence submitted in connection with the 
claim to reopen is not more than merely cumulative and is not 
so significant that it must be considered in order to decide 
the merits of the claim.  


CONCLUSIONS OF LAW

1.  The September 1993 rating decision of the RO that granted 
service connection for PTSD and assigned an effective date of 
March 4, 1992 is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.302 (2001).

2.  Evidence received since the September 1993 rating 
determination is not new and material and, thus, the claim 
for an effective date prior to March 4, 1992 is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records from the veteran's first period 
of enlistment show that he was seen in March 1968 for 
neurodermatitis.  Librium was prescribed.

On the October 1968 separation examination, the veteran 
reported suffering from depression or excessive worry.  He 
also reported having suffered from worry and nightmares since 
serving in Vietnam.  On psychiatric examination, the veteran 
was clinically evaluated as normal.  

In May 1969, the veteran submitted an application for VA 
outpatient treatment for nerves.  It was determined that the 
veteran was eligible to receive outpatient treatment at the 
Brecksville, Ohio VA hospital.  

A May 1969 treatment notation shows that the veteran was 
tense and anxious.  He reportedly hated people and he was 
unable to go along with his family including his girl friend.  
The impression was anxiety reaction and schizoid personality.

VA Form 10-7131, dated in June 1969, indicated that the 
veteran had not filed a claim for service connection.

A September 1969 rating decision, entitled for hospital 
treatment purposes only, indicates that service induction and 
discharge examinations along with all treatment records did 
not show any treatment for a nervous condition during 
service.  Approximately six months after separation from 
service, the veteran was seen at the Brecksville medical 
facility.  It was determined that the veteran's current 
psychoneurosis had manifested more than six months after 
separation from service and was in no way related to service.  

On the August 1970 reenlistment examination, psychiatric 
evaluation was normal.  

In August 1971, the veteran was seen complaining of being 
quite nervous with a recent tendency of committing irrational 
acts.  The impression was anxiety neurosis.  On examination, 
there was no evidence of a major mental illness in an 
individual who wanted to achieve discharge status by any 
means possible.  The veteran was currently behaving in a very 
passive aggressive and obstructionist manner with the willful 
intent to obtain a discharge.  No further psychiatric 
attention was necessary.  Medication was not recommended as 
the veteran's anxiety was the result of the consequences of 
his poor attitude.  

On the September 1971 separation psychiatric examination, the 
veteran was clinically evaluated as normal.

On March 4, 1992, the veteran filed a claim for VA 
compensation benefits.  

On VA psychiatric examination in May 1992, it was recommended 
that the veteran go through a battery of psychological 
testing for PTSD.  The diagnoses included rule out PTSD.

A May 1993 statement from St. Augustine Church indicates that 
the veteran had been followed in individual therapy since 
December 1992.  The veteran had presented nearly all PTSD 
symptoms, as noted in DSM-III-R, in the six months of 
treatment.

On VA psychiatric examination in July 1993, the veteran 
reporting that he had started to drink heavily after leaving 
service.  The diagnosis was PTSD.  

On VA special psychological evaluation in August 1993, it was 
noted that the stressors that the veteran reported were 
outside the ordinary range of human experience.  He dreamed 
of combat, had recurrent recollections of wartime events, and 
he had an unstable work history.  The diagnosis was PTSD.

An August 1993 statement from a psychology assistant 
indicates that he had known the veteran during the veteran's 
second tour of duty in Vietnam.  While he could not 
independently substantiate any stressors, it was opined that 
there was no doubt that the veteran had been suffering from 
PTSD in the fall of 1970.

By rating decision in September 1993, service connection was 
granted for PTSD.  It was determined that the veteran's job 
specialty was a medical corpsman and that the veteran had 
been wounded in combat.  On recent VA psychiatric 
examination, the veteran had been diagnosed with PTSD based 
on stressors to which the veteran had been exposed to in 
Vietnam.  Based on this information, a 30 percent evaluation 
was assigned for PTSD, effective from the date of claim on 
March 4, 1992. 

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim or a claim 
reopened after a final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the claim, or the date 
entitlement arose, whichever is the later.  38 U.S.C.A.  
§ 5110(a); 38 C.F.R. § 3.400.  

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to benefit.  38 C.F.R. 
§ 3.1(p).  Any communication indicating an intent to apply 
for benefits, will be accepted as an informal claim as long 
as it identifies the benefit sought.  38 C.F.R. § 3.155(a).  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  

The provisions of 38 C.F.R. § 3.157(b) allow that, once a 
formal claim for compensation has been allowed or a formal 
claim for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a VA outpatient record, examination report, or 
hospital report will be accepted as an informal claim for 
increased benefits or an informal claim to reopen, in which 
case the date of the VA outpatient or hospital examination or 
the date of admission to a VA hospital will be accepted as 
the date of receipt of the claim.  Moreover, 38 C.F.R. 
§ 3.157(b)(1) provides that the latter provisions apply only 
when such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within 1 year from the date of such examination, 
treatment or hospital admission.  See also 38 U.S.C.A. 
§ 501(a).

In this case, the record in September 1993 was devoid of any 
communication from the veteran at any time indicating an 
intent to apply for compensation benefits for PTSD prior to 
March 1992.  In May 1969, the veteran only applied to receive 
VA outpatient treatment which was granted by rating decision 
in September 1969.  It was specifically noted on VA Form 10-
7131, dated in June 1969, that the veteran had not filed a 
claim for service connection.  

A review of the record shows VA medical treatment of the 
veteran for anxiety reaction and schizoid personality 
following discharge from service in May 1969, but the 
provisions of 38 C.F.R. § 3.157 are not for application in 
this case where the veteran had not in the first instance 
filed an original claim for compensation benefits and met the 
38 C.F.R. § 3.155(a) regulatory requirements regarding 
identification of the benefit sought.  Rather, the provisions 
of 38 C.F.R. § 3.157 apply, in pertinent part, only to 
situations in which a formal claim for compensation has been 
allowed, and the issue is entitlement to an increased rating 
for the already service-connected disability, or a formal 
claim for compensation has been disallowed for the reason 
that the service connected disability was not compensable in 
degree--neither of which are at issue in this appeal 
regarding the effective date of the grant of compensation 
benefits for PTSD.

The veteran received written notice of the September 1993 
rating decision which granted service connection for PTSD 
effective from March 4, 1992, by letter dated in October 
1993.  The veteran failed to timely perfect an appeal with 
respect to the effective date as set in the September 1993 
rating decision and this decision is final.  38 C.F.R. 
§§ 3.104, 20.302 (2001).  In order to reopen the issue of 
whether an earlier effective date is appropriate, the veteran 
must present or secure new and material evidence with respect 
to this issue.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).    

Section 5108 of title 38 of the United States Code provides 
that, "[I]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Current caselaw provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).   

Evidence received since September 1993 includes of the 
following.  An October 1992 VA hospital summary with a 
diagnosis of possible PTSD; a February 1994 VA hospital 
summary and a December 1994 VA psychiatric examination 
report, both of which contain diagnoses of PTSD; a June 1996 
report from Francis McCafferty, M.D., to include the opinion 
that the veteran's PTSD started in Vietnam during his first 
tour of duty and that this disability has continued to the 
present; a June 1996 statement from the veteran's brother to 
the effect that the veteran had returned from Vietnam a 
changed man as he became progressively more emotional; an 
October 1997 VA psychiatric report with a diagnosis of PTSD; 
an October 1997 statement from a readjustment counseling 
therapist which indicates that the veteran had not been able 
to find any peaceful co-existence in society due to his 
traumatic war experiences and the opinion that the veteran's 
ability to function successfully and live as a productive 
citizen were completely diminished by his war experiences; 
and an April 1998 statement from the veteran's spouse 
indicates that a review of the veteran's service medical 
records shows that he was suffering from PTSD and that VA 
refused to allow the veteran to service connection status in 
1969 when he listed nerves on his outpatient treatment 
application.

A January 2001 private examiner report indicates that the 
veteran's medical records had been reviewed.  Based on the 
record, the examiner indicated that in March 1968 
neurodermatitis was manifest which was psychogenic in 
etiology not allergic and that the veteran was treated for 
anxiety.  In October 1968, there were multiple references to 
nightmares and excessive worry which are often associated 
with PTSD.  In May 1969, the veteran was diagnosed with 
anxiety and schizoid personality disorder which were 
reflective of the extreme social withdrawal experienced by 
virtually all PTSD patients upon returning from combat.  In 
brief, it was opined that PTSD clearly started in 1968 and 
continued today.  

The veteran testified in November 2001 that based upon his 
physician's opinion, it was clear that he suffered from PTSD 
in 1968; that he did not receive notice denying his claim for 
PTSD following receiving treatment for PTSD in 1969; and that 
as a result, finality should not attach to the September 1969 
rating decision.

It is the veteran's contention that he is entitled to an 
earlier effective date for the award of service connection 
for PTSD.  His essential contention is that he received 
treatment at the Brecksville VA medical facility immediately 
after service discharge in May 1969 and that there was a 
claim, either formal or informal, for compensation benefits 
at that time, but that VA failed to provide him with notice 
of the denial of the claim in September 1969.  As a result, 
it is contended that an earlier effective date is 
appropriate.  

With regard to the claim on appeal for an earlier effective 
date, the last prior rating decision in September 1993 was 
based on the fact that there was no evidence that the veteran 
had ever filed a claim for compensation for PTSD prior to 
March 4, 1992.  The additional evidence submitted since that 
time continues to show the absence of any evidence that the 
veteran had ever filed a service connection claim for PTSD 
prior to March 4, 1992.  Thus, the additional evidence 
submitted is not new and material.  Rather, it is merely 
duplicative of the evidence which was previously of record as 
it continues to show that the veteran initially filed a claim 
for service connection for PTSD on March 4, 1992 and that the 
RO properly assigned an effective date from that date. 

The appellant's statements and testimony in support of his 
claim do not constitute competent evidence to establish a 
claim for PTSD prior to March 1992.  Much of the additional 
evidence involves the issue of whether the veteran's symptoms 
during his last period of service actually represented the 
presence of PTSD.  Several physicians' have submitted 
opinions to the effect that, based on the entire medical 
evidence, PTSD was first manifest during service.  This 
evidence, however, does not change the regulatory basis for 
setting an effective date.  As was determined by rating 
action in September 1993, as a claim of entitlement to 
service connection was first filed on March 4, 1992, 
entitlement to compensation benefits may not be established 
prior to that date.  In short, the additional evidence is not 
so significant that it must be considered in order to decide 
the merits of the claim and the appellant's claim may not be 
reopened.  Accordingly, new and material evidence has not 
been submitted and the claim must remain denied.  





ORDER

As new and material evidence has not been presented to reopen 
a claim of  entitlement to an effective date earlier than 
March 4, 1992 for the grant of service connection for PTSD, 
the claim is denied.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

